COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      Alyssa Pullen v. State of Texas

Appellate case number:    01-13-00259-CR

Trial court case number: 1817849

Trial court:              County Court at Law No. 4 of Harris County

Date motion filed:        October 10, 2014

Party filing motion:      Appellant


       The en banc court has unanimously voted to deny appellant’s motion for en banc
reconsideration. It is ordered that the motion is denied.



Judge’s signature: /s/ Terry Jennings
                   Acting for the Court the En Banc Court*

Date: November 20, 2014

* En banc court consists of Chief Justice Radack and Justices Jennings, Keyes, Higley, Bland,
Sharp, Massengale, Brown, and Huddle.